                              UNITED STATES DISTRICT COURT
                          FOR THE MIDDLE DISTRICT OF TENNESSEE
                                   NASHVILLE DIVISION


 KAYLA GORE; JAIME COMBS; L.G.; and
 K.N.,

                           Plaintiffs,
                                                     Case No. 3:19-CV-00328
                     v.

 WILLIAM BYRON LEE, in his official
                                                     DISTRICT JUDGE RICHARDSON
 capacity as Governor of the State of
                                                     MAGISTRATE JUDGE HOLMES
 Tennessee; and LISA PIERCEY, in her
 official capacity as Commissioner of the
 Tennessee Department of Health,

                           Defendants.


                    PLAINTIFFS’ MOTION FOR SUMMARY JUDGMENT

         Pursuant to Federal Rule of Civil Procedure Rule 56, this Court’s Local Rules, and the

orders of this Court, Plaintiffs Kayla Gore, Jaime Combs, L.G., and K.N (collectively,

“Plaintiffs”), by and through their undersigned attorneys, hereby move for summary judgment on

their claims against Defendants William Byron Lee, in his official capacity as Governor of the

State of Tennessee; and Lisa Piercey, in her official capacity as Commissioner of the Tennessee

Department of Health.

         As fully set forth in the accompanying Memorandum of Law, Defendants’ policy and

practice prohibiting the correction of sex designation on a transgender person’s birth certificate, in

a manner consistent with the person’s gender identity, based on Tennessee’s Vital Records Act

(the “Birth Certificate Policy”), violates the equal protection guarantee of the Fourteenth

Amendment to the U.S. Constitution; the fundamental rights to privacy, individual dignity, liberty,

and autonomy protected by the Fourteenth Amendment; and the right to freedom of speech under



Active 44772376.1                     1
     Case 3:19-cv-00328 Document 60 Filed 03/09/20 Page 1 of 4 PageID #: 418
the First Amendment. The Defendants’ administration and enforcement of Tennessee’s Birth

Certificate Policy has resulted in impermissible discrimination against Plaintiffs on the basis of

their sex and transgender status, prohibited an entire class of people from exercising their

fundamental rights to informational and decisional privacy, infringed on their fundamental rights

to individual dignity, liberty, and autonomy, and impermissibly compelled transgender persons,

including Plaintiffs, to publicly identify themselves with a sex inconsistent with who they are.

         This motion is based on the contemporaneously filed statement of undisputed material facts

and memorandum of law; the declarations of the plaintiffs’ experts, Randi Ettner, Ph.D., and

Shayne Sebold Taylor, M.D., attached to the memorandum as Exhibits 1 and 2; the declarations

of the plaintiffs, Kayla Gore, Jaime Combs, L.G., K.N., attached to the memorandum as Exhibits

3-6; the contemporaneously filed declaration of Omar Gonzalez-Pagan; and all the pleadings and

papers on file, as well as any argument the Court may consider.

         The Court should grant Plaintiffs’ Motion for Summary Judgment; declare Tennessee’s

Birth Certificate Policy unconstitutional; permanently enjoin Defendants from enforcing the Birth

Certificate Policy; order Defendants to permit corrections of birth certificates to accurately reflect

their sex, consistent with their gender identity, without using a strikeout line so that no record of

the correction appears on the face of the certificate; order Defendants to immediately issue

corrected birth certificates to Plaintiffs accurately reflecting their sex, consistent with their gender

identity, without using a strikeout like so that no record of the correction appears on the face of

the certificate; and award Plaintiffs reasonably attorneys’ fees, costs and expenses and other relief

the Court deems just and proper.




Active 44772376.1                     2
     Case 3:19-cv-00328 Document 60 Filed 03/09/20 Page 2 of 4 PageID #: 419
   Dated: March 9, 2020
                                                 Respectfully submitted,

                                                 s/John T. Winemiller
   Omar Gonzalez-Pagan*                          John T. Winemiller
   LAMBDA LEGAL DEFENSE AND                      MERCHANT & GOULD P.C.
      EDUCATION FUND, INC.                       800 S. Gay Street, Suite 2150
   120 Wall Street, 19th Floor                   Knoxville, TN 37929
   New York, NY 10005-3919                       Phone: (865) 380-5960
   Telephone: (212) 809-8585                     Facsimile: (612) 332-9081
   Facsimile: (212) 809-0055                     JWinemiller@merchantgould.com
   ogonzalez-pagan@lambdalegal.org
                                                 Gavin R. Villareal*
   Tara L. Borelli*                              Maddy Dwertman*
   LAMBDA LEGAL DEFENSE AND                      BAKER BOTTS L.L.P.
      EDUCATION FUND, INC.                       98 San Jacinto Boulevard, Suite 1500
   730 Peachtree Street NE, Suite 640            Austin, TX 78701-4078
   Atlanta, GA 30318-1210                        Phone: (512) 322-2500
   Telephone: (404) 897-1880                     Facsimile: (512) 322-2501
   Facsimile: (404) 897-1884                     gavin.villareal@bakerbotts.com
   tborelli@lambdalegal.org                      maddy.dwertman@bakerbotts.com

   Sasha Buchert*                                Brandt Thomas Roessler*
   LAMBDA LEGAL DEFENSE AND                      BAKER BOTTS L.L.P.
      EDUCATION FUND, INC.                       30 Rockefeller Plaza
   1776 K Street NW, Suite 722                   New York, NY 10112-4498
   Washington, DC 20006                          Phone (212) 408-2500
   Telephone: (202) 804-6245                     Facsimile: (212) 408-2501
   sbuchert@lambdalegal.org                      brandt.roessler@bakerbotts.com

                                                 Kathryn S. Christopherson*
                                                 BAKER BOTTS L.L.P.
   * Admitted pro hac vice.                      1001 Page Mill Rd., Bldg. One, Suite 200
                                                 Palo Alto, CA 94304-1007
                                                 Phone: (650) 739-7500
                                                 Facsimile: (650) 739-7699
                                                 kathryn.christopherson@bakerbotts.com

                                        Counsel for Plaintiffs




Active 44772376.1                     3
     Case 3:19-cv-00328 Document 60 Filed 03/09/20 Page 3 of 4 PageID #: 420
                                  CERTIFICATE OF SERVICE

         I hereby certify that a true and correct copy of the foregoing was filed electronically

using the Court’s CM/ECF system, which provides electronic notice of the filing to all counsel of

record, including:

         Herbert H. Slatery III
         Attorney General and Reporter

         Dianna Baker Shew
         Senior Assistant Attorney General
         dianna.shew@ag.tn.gov
         Sara E. Sedgwick
         Senior Assistant Attorney General
         sara.sedgwick@ag.tn.gov
         PO Box 20207
         Nashville, TN 37202

         This 9th day of March, 2020.
                                               s/John T. Winemiller
                                               John T. Winemiller




Active 44772376.1                     4
     Case 3:19-cv-00328 Document 60 Filed 03/09/20 Page 4 of 4 PageID #: 421
